Exhibit 10.38
AMENDMENT TO
RULES AND PROCEDURES
FOR
DIRECTORS’ DEFERRED COMPENSATION PROGRAM
     The following amendment to rules and procedures governing the deferral by a
Non-Employee Director pursuant to Section 7(b) of the AvalonBay Communities,
Inc. 1994 Stock Option and Incentive Plan, as amended and restated on
December 8, 2004 and as subsequently amended (the “Plan”) was adopted by the
Company’s Board of Directors on December 11, 2008. All capitalized terms used
herein shall have the same meaning as used in the Plan unless otherwise
specifically provided herein.
     1. Section 6 of the Rules and Procedures is amended in its entirety to read
as follows:
     Payment. All vested stock units credited to a Non-Employee Director’s
Account shall be paid in shares of Stock to the Non-Employee Director, or his
designated beneficiary (or beneficiaries) or estate, in a lump sum within
30 days after the Non-Employee Director ceases to serve on the Board; provided,
however, that fractional shares shall be paid in cash. Notwithstanding the
foregoing, in the event of a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, all Accounts under
this deferred compensation arrangement shall become immediately payable in a
lump sum.
     2. Section 8 of the Rules and Procedures is amended in its entirety to read
as follows:
      Nontransferability of Rights. During a Non-Employee Director’s lifetime,
any payment under this deferred compensation arrangement shall be made only to
him. No sum or other interest under this deferred compensation arrangement shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt by a Non-Employee
Director or any beneficiary under this deferred compensation arrangement to do
so shall be void. No interest under this deferred compensation arrangement shall
in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of a Non-Employee Director or beneficiary entitled thereto.
Notwithstanding the foregoing, the Company may make payments to an individual
other than a Non-Employee Director to the extent required by a domestic
relations order.

